Exhibit 10.53(b)

 

 

Executive Deferred Compensation Agreement

 

The Executive Deferred Compensation and Consulting Agreement, better known as
EDCA, is a non-qualified, unfunded, supplemental pension plan for key
executives.

 

Each year benefits are accrued at one and one-half percent of that year’s base
salary plus bonus payment and added to the prior year accrual balance. That
accumulated benefit is then given a present value based on group annuity
mortality tables and the current PBGC immediate interest rate. At retirement the
monthly accrued present value benefit is payable as a 10-year certain and life
annuity. The Plan also provides for the continuation of life, medical and dental
benefits at retirement based on certain criteria as outlined in the Agreement.

--------------------------------------------------------------------------------


EXECUTIVE DEFERRED COMPENSATION

AND CONSULTING AGREEMENT

 

THIS AGREEMENT is entered into as of Apri1 22, 1996 (“Effective Date”), at
Pleasanton, California, between HEXCEL CORPORATION, a Delaware corporation
(“Hexcel”), and Joseph H. Shaulson (“Employee”), on the basis of the following
facts and understandings:

 

RECITALS

                                A.            Employee is a key executive of
Hexcel and has made substantial contributions to its success.

 

                                B.            Hexcel wishes to provide certain
retirement, death and similar benefits for Employee in the expectation that such
benefits will serve as an incentive to Employee to continue in the employ of
Hexcel until his retirement or death and as an incentive to protect Hexcel’s
trade secrets and other confidential and proprietary information. Hexcel also
wishes to receive the benefits of Employee’s advice and consultation following
retirement, which will be compensated for by the payments to be made hereunder.

 

                                C.            Hexcel’s Board of Directors has
authorized it to enter into this Executive Deferred Compensation Agreement with
Employee.

 

AGREEMENT

NOW, THEREFORE, in consideration of the services rendered in the past and to be
rendered in the future by Employee, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


1.             RETIREMENT AND CONSULTING INCOME

 

                                1.1.          Normal Retirement.  If Employee
retires or otherwise ceases to be employed by Hexcel on or after his 65th
birthday, Employee shall receive a monthly amount of consulting and retirement
income payment, without any specification as to the amount allocated to either.
Such payments shall commence the calendar month following Employee’s retirement
or other termination of employment and shall continue for one hundred twenty
(120) such payments or until payment for the month in which Employee dies,
whichever is the last to occur.

 

                                                Retirement Before Age 65.  If
Employee retires or otherwise ceases to be employed by Hexcel after his 40th
birthday but prior to his 65th birthday, his consulting and retirement income
payments, without any specification as to the amount allocated to either,
computed pursuant to Section 1.2, shall commence the calendar month following
his 65th birthday and shall continue for one hundred twenty (120) such payments
or until payment for the month in which Employee dies, whichever is the last to
occur. Should the Employee request that such payments commence at an earlier
date and Hexcel, in its sole and absolute discretion, consents thereto in
writing, the monthly amounts payable shall be the amount actuarially reduced to
reflect the appropriate benefit according to the employee’s age.

 

                                Employee shall not be entitled to any benefits
under this Agreement if Employee ceases to be employed by Hexcel prior to
attaining his 40th birthday.

 

                                1.2.          The monthly consulting and
retirement income payments shall be equal to one-twelfth (1/12th) of the
following: One and one-half percent (1 1/2%) of the aggregate base salary and
incentive cash bonuses paid to Employee by Hexcel subsequent to the Effective
Date, multiplied by a fraction, the numerator of which shall be the total number
of

 

2

--------------------------------------------------------------------------------


 

whole calendar months of Employee’s employment by Hexcel subsequent to the
Effective Date and the denominator of which will be 67.  In no event shall such
fraction exceed 1 (67/67).

 

                1.3.          Benefits.  In lieu of the payments described in
Sections 1.1 and 1.2, and provided that Hexcel, in its sole and absolute
discretion, consents thereto in writing, Employee may elect any other form of
retirement benefit actuarially equivalent thereto. Employee’s election of
benefits under this Section 1.3 shall not relieve Employee of his obligation
under Paragraph 3.

 

2.             DEATH BENEFITS.  If Employee dies after his 40th birthday but
prior to his 65th birthday and prior to commencement of payments to him pursuant
to Sections 1.1 or 1.2, benefit will be payable to his designated beneficiary in
lieu of any amount specified in Paragraph 1, a monthly pension for the balance
of such beneficiary’s lifetime which is actuarially equivalent to the lump sum
death benefit. In lieu of said monthly pension, on the condition that Hexcel, in
its sole discretion, consents thereto in writing, such beneficiary may elect any
other form of pension benefit actuarially equivalent thereto, based on the
actuarial assumptions, such election to be made by written notice to Hexcel, in
form satisfactory to Hexcel, within sixty (60) days following the Employee’s
death.

 

                                If Employee dies after commencement of payments
to him pursuant to Sections 1.1 or 1.2, but prior to the receipt of 120 such
payments or after his 65th birthday, but prior to receiving the first payment
under Section 1.1, his designated beneficiaries shall receive such payments
until the aggregate number of payments to Employee and his beneficiary totals
120.

 

3

--------------------------------------------------------------------------------


 

3.             AGREEMENTS OF EMPLOYEE.  As a material part of the consideration
for this Agreement and as a condition precedent to Hexcel’s obligation to make
each payment to Employee or Employee’s successors hereunder, Employee agrees as
follows:

 

                                3.1.          Consultation Services.  For a
period of ten years following the effective date of retirement or other
termination of employment, Employee shall render consultation services to Hexcel
from time to time upon request of Hexcel, in all areas of Hexcel’s business;
provided, however, that Hexcel shall only make such requests at reasonable times
and locations in light of Employee’s other commitments, and upon reasonable
prior notice; and provided further that the extent of said consultation services
shall be limited to not more than ten (10) working days (on the basis of
eight-hour work days) per year unless agreed to by Employee. The parties
acknowledge that Employee, while providing consultation services hereunder, will
be acting in the capacity of an independent contractor and not an employee, and
Hexcel shall not have the power to direct or control the manner in which
Employee performs his duties as consultant. Hexcel shall reimburse Employee for
any expenses incurred by Employee in carrying out his obligations, provided such
expenses were approved in advance by Hexcel in writing.

 

                                3.2.          Competitive Activity.   Employee
acknowledges that the pursuit of Competitive Activity, as defined below, would
necessarily involve the use or disclosure of Confidential Information. To
forestall such disclosure, use, and breach, to protect Hexcel’s benefits under
Section 3.1, and in consideration of the benefits provided Employee under
Sections l, Employee agrees that for a period of ten (10) years after
termination of his employment, or so long as he is receiving benefits under this
Agreement, whichever is the shorter period, he shall not, directly or
indirectly, (i) divert or attempt to divert from Hexcel or

 

4

--------------------------------------------------------------------------------


 

its successors, assigns, or affiliated companies (“Hexcel Companies”) any
business of any kind in which it or they are engaged at the time of Employee’s
termination or any business acquired by one of the Hexcel Companies within six
months after such termination if said acquisition was in the process of
negotiation at the time of such termination (hereinafter collectively designated
“Hexcel’s Business”), including, without limitation, the solicitation of or
interference with any of its or their customers; (ii) solicit for employment any
person employed by any of the Hexcel Companies; or (iii) engage (as a partner,
substantial owner, employee, associate, consultant, agent or otherwise) in any
business activity that is or may be competitive with Hexcel’s Business in any
county of any state or in any territory or foreign country where any of the
Hexcel Companies conducts any portion of Hexcel’s Business (“Competitive
Activity”), unless Employee can prove that any action taken in contravention of
this subsection 3.2(iii) was done without the use in any way of Confidential
Information.

 

4.             CONDITIONS TO PAYMENT OF COMPENSATION.

 

                4.1.          No Vested Benefit.  The parties acknowledge that
the sums payable to Employee hereunder increase pursuant to the formula set
forth in Section 1.2 based upon the length of Employee’s employment with Hexcel
- i.e., Employee receives credit in such formulas over the period of his
employment. Hexcel may, at any time upon thirty (30) days’ prior written notice
to Employee, terminate Employee’s right to receive such credit for future
employment with Hexcel, which shall not, however, affect such credit accrued up
to the effective date of such termination. Notwithstanding such employment
credit, the amounts computed in accordance with such formulas are payable to
Employee only on the terms and subject to the conditions contained in this
Agreement, including, without limitation, the conditions specified in Sections
4.2 and 4.3.

 

5

--------------------------------------------------------------------------------


 

                4.2.          Termination of Employment.  Causes.  Hexcel’s
obligation to make payments to Employee hereunder is subject to the condition
precedent that Hexcel has not terminated Employee’s employment by reason of
Employee’s theft, fraud, embezzlement or felony, provided that the foregoing is
directly connected with his employment and Hexcel determines, in its sole and
absolute discretion, that such act is inimical to its best interests, or by
reason of violation of Section 3.2 hereof, or for wrongfully disclosing any
secret process or imparting any confidential information, or intentionally doing
any other act materially inimical to the best interests of Hexcel. In case of
any such termination of Employee’s employment by Hexcel, all of Employee’s
rights and benefits hereunder shall terminate.

 

                4.3.          Breaches of Agreement.  Hexcel’s obligation to
make payments to Employee hereunder is subject to the further conditions
precedent (a) that Employee has not breached or violated any term, convenant or
provision of this Agreement, including, without limitation, those set forth in
Section 3.2, and (b) Employee has not engaged in any of the acts mentioned in
Section 4.2 while an employee of Hexcel, which acts are discovered subsequent to
Employee’s retirement or other termination of employment. In case of any such
breach or violation under clause (a) or if Employee has engaged in the acts
referred to in clause (b) all of Employee’s rights and benefits hereunder shall
terminate.

 

                4.4.          Preservation of Remedies.  In addition to the
conditions precedent to Hexcel’s obligations hereunder for any payments or
benefits, Hexcel shall also be entitled to all of its legal and equitable
remedies resulting from any breach or violation of this Agreement by Employee,
including, without limitation, recovery from Employee of all damages resulting
from such breach or violation.

 

6

--------------------------------------------------------------------------------


 

5.             CHANGE IN CONTROL.  If there is a change of control of Hexcel,
Employee’s right to receive payments the effective date of such change in
control shall vest. Employee shall have the option to receive a lump sum payment
equal to the present value of such payments within thirty (30) days of such
change in control, or to receive payments pursuant to the terms of Section 1.

 

                                5.1           The term “Change in Control” shall
mean any of the following events:

 

                                                (a) (i)       any Person is or
becomes the Beneficial Owner of 20% or more of either (x) the then outstanding
common stock of the Company (the “Outstanding Common Stock”) or (y) the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of the Company (the “Total Voting Power”), excluding,
however, the following: (1) any acquisition by the Company or any of its
affiliates or (2) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates; and (ii)
Ciba Beneficially Owns, in the aggregate, a lesser percentage of the Total
Voting Power than such Person Beneficially Owns; or

 

                                                (b)           a change in the
composition of the Board such that the individuals who, as of the date of the
adoption of the Plan by the Board, constitute the Board (such individuals shall
be hereinafter referred to as the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a director subsequent to such
date, whose election, or nomination for election by the Company’s stockholders,
was made or ­approved pursuant to the Governance Agreement or by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered a member
of the Incumbent Board; but, provided, further, that any such

 

7

--------------------------------------------------------------------------------


 

individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered a member of the Incumbent Board; or

 

                                                (c)           the approval by
the stockholders of the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction (i) pursuant to which all or substantially all of the individuals
and entities who are the Beneficial Owners, respectively, of the Outstanding
Common Stock and Total Voting Power immediately prior to such Corporate
Transaction will Beneficially Own, directly or indirectly, more than 50%,
respectively, of the outstanding common stock and the combined voting power of
the then outstanding securities entitled to vote generally in the election of
directors of the company resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Corporate Transaction of the Outstanding
Common Stock and Total Voting Power, as the case may be, or (ii) after which no
Person Beneficially Owns a greater percentage of the combined voting power of
the then outstanding securities entitled to vote generally in the election of
directors of such corporation than does Ciba; or

 

                                                (d)           Ciba shall become
the Beneficial Owner of more than 57.5% of the Total Voting Power; or

 

8

--------------------------------------------------------------------------------


 

                                                (e)           the approval by
the stockholders of the Company of a complete liquidation or dissolution of the
Company:

 

6.             RIGHTS OF PARTIES.

 

                6.1.          Change of Beneficiary.  Employee shall have the
right at any time to change the person or persons designated as beneficiary or
contingent beneficiary on the Beneficiary Designation form attached hereto or by
written notice to Hexcel in form satisfactory to Hexcel. Such change of
beneficiary shall become effective upon receipt and approval by Hexcel. If
Employee is married, such change of beneficiary shall be subject to the written
consent of Employee’s spouse.

 

                                6.2.          No Employment Agreement.  Nothing
contained in this Agreement shall be construed as giving to Employee the right
to continued employment with Hexcel.

 

                                6.3.          Other Retirement Plans.  Nothing
in this Agreement shall affect any right the Employee may otherwise have to
participate in or under any retirement plan of Hexcel or other entity.

 

7.             NOTICES.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by prepaid certified or
registered mail to his last known residence in the case of Employee, or its
principal office in the case of Hexcel.

 

9

--------------------------------------------------------------------------------


 

8.             TRANSFER OF INTEREST.  Except as otherwise expressly provided
herein, Employee agrees, on behalf of his heirs, legatees, personal
representatives and designated beneficiaries, that this Agreement and the
rights, interests and benefits hereunder shall not be sold, assigned, conveyed,
hypothecated, or otherwise transferred, and no such interest shall be subject to
any liabilities or obligations of any bankruptcy proceedings, claims or
creditors, attachment, garnishment, execution, levy or other legal process
against any such person or his property, provided, however, that if Employee is
indebted to Hexcel for any reason whatsoever at the time of any distribution or
distributions, Hexcel shall have the right to apply so much of such distribution
as may be necessary to satisfy Employee’s indebtedness to Hexcel.

 

9.             ARBITRATION.

 

                                9.1.          Arbitrable Claims.  All disputes
between Employee (and his attorneys, successors, and assigns) and Hexcel (and
its affiliates, shareholders, directors, officers, employees, agents,
successors, attorneys, and assigns) of any kind whatsoever, including without
limitation, all disputes relating in any manner to the employment or termination
of Employee, and all disputes arising under this Agreement (“Arbitrable Claims”)
shall be resolved by arbitration. All persons and entities specified in the
preceding sentence (other than Hexcel and Employee) shall be considered
third-party beneficiaries of the rights and obligations created by this Section
on Arbitration. Arbitrable Claims shall include, but are not limited to,
contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. Arbitration shall be final and binding upon the
parties and shall be the exclusive remedy for all Arbitrable

 

10

--------------------------------------------------------------------------------


 

Claims, except that Hexcel may, at its option, seek injunctive relief and
damages in court for any breach of Section 3.2 of this Agreement. Subject to the
foregoing sentence, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL
BY JURY IN REGARD TO ARBITRABLE CLAIMS.

 

                                9.2.          Procedure.  Arbitration of
Arbitrable Claims shall be in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association (“AAA Employment Rules”), except
as provided otherwise in this Agreement. Arbitration shall be initiated by
providing written notice to the other party with a statement of the claim(s)
asserted, the facts upon which the claim(s) are based, and the remedy sought. In
any arbitration, the burden of proof shall be allocated as provided by
applicable law. Either party may bring an action in court to compel arbitration
under this agreement and to enforce an arbitration award. Otherwise, neither
party shall initiate or prosecute any lawsuit or administrative action in any
way related to any Arbitrable Claim. The Federal Arbitration Act shall govern
the interpretation and enforcement of this Section.

 

                                9.3           Arbitrator Selection and
Authority.  All disputes involving Arbitrable Claims shall be decided by a
single arbitrator. The arbitrator shall be selected by mutual agreement of the
parties within thirty (30) days of the mailing or hand delivery, as applicable,
of the notice initiating the arbitration. If the parties cannot agree on an
arbitrator, then the complaining party shall notify the AAA and request
selection of an arbitrator in accordance with the AAA Employment Rules. The
arbitrator shall have the same authority as a court to award equitable relief,
damages, costs, and fees as provided by law for the particular claim(s)
asserted. The fees of the arbitrator shall be paid by the losing party, as
identified by the arbitrator. The arbitrator shall have exclusive authority to
resolve all Arbitrable Claims,

 

11

--------------------------------------------------------------------------------


 

including, but not limited to, any claim that all or any part of this Agreement
is void or unenforceable.

 

                                9.4.          Confidentiality.  All proceedings
and documents prepared in connection with any Arbitrable Claim shall be
confidential and, unless otherwise required by law, the subject matter thereof
shall not be disclosed to any person other than the parties to the proceeding,
their counsel, witnesses and experts, the arbitrator, and, if involved, the
court and court staff. All documents filed with the arbitrator or with a court
shall be filed under seal. The parties shall stipulate to all arbitration and
court orders necessary to effectuate fully the provisions of this subsection
concerning confidentiality.

 

                                9.5.          Continuing Obligations.  The
rights and obligations of Employee and Hexcel set forth in this Section 9 shall
survive the termination of Employee’s employment and the expiration of this
Agreement.

 

10.           INSURANCE BENEFITS

 

                                10.1.        Life Insurance.  Subject to
Sections 10.3 and 10.4, Hexcel shall keep in force and pay for life insurance
for Employee should Employee retire or otherwise cease to be employed by Hexcel
(“termination”) in the following amounts so long as Employee has not received
all of the payments to which Employee is entitled under this Agreement.

 

                                                (a)           For the period
prior to the time Employee has received any payments under this Agreement and
prior to the Employee’s 65th birthday, an amount equal to two (2) times the
present value of Employee’s potential payments hereunder (in accordance with
Section 1.2 at the time of termination, provided such insurance shall not exceed
the amount of life insurance on Employee in effect at the time of retirement or
other termination.

 

12

--------------------------------------------------------------------------------


 

 

 

Example:

 

Salary $80,000

 

Employee Insurance $240,000

 

Present Value of Potential Payments $200,000

 

Then lesser of

 

2 X $200,000 = $400,000

 

Insurance at term = $240,000

 

Therefore, $240,000 life insurance.

 

After Employee’s 65th birthday, but only while Employee is receiving payments
under this Agreement, an amount equal to one (1) times the present value of
Employee’s potential payments hereunder (in accordance with Section 1.2 at the
time of retirement or other termination, provided such insurance shall not
exceed the amount of life insurance on Employee in effect at the time of
termination.

 

 

Example:

 

Salary $80,000

 

Employee Insurance $240,000

 

Present Value of Potential Payments $200,000

 

Then lesser of

 

1 X $200,000 = $200,000

 

Employee Insurance = $240,000

 

Therefore, $200,000 life insurance.

 

 

 

 

13

--------------------------------------------------------------------------------


 

                                10.2.        Medical and Dental Insurance.
 Hexcel, at its expense, shall continue to cover Employee in its group medical
and dental insurance plan during those periods life insurance is maintained for
Employee pursuant to Section 10.1.

 

                                10.3.        Termination of Benefits. 
Notwithstanding anything set forth herein, Employee shall not be entitled to any
benefits under Sections 10.1 and 10.2 should Employee receive a lump sum benefit
hereunder or after Employee’s 75th birthday.

 

                                10.4.        Eligibility.  Notwithstanding
anything set forth herein, Hexcel shall have no obligations under sections 10.1
or 10.2 unless all of the following conditions precedent are satisfied:

 

                                                (a)           At the time of
Employee’s retirement or other termination, he was employed by Hexcel for not
less than five (5) years; and

 

                                                (b)           Employee was not
terminated for any reason set forth in Section

 

4.2; and

 

                                                (c)           Employee is in
full compliance with his obligations under this Agreement, including without
limitation his obligations under Section 3.2.

 

11.           MISCELLANEOUS.  All payments received pursuant to this Agreement
shall be subject to applicable payroll taxes and taxes withholding. This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of Hexcel and the heirs, legatees, personal representatives and
designated beneficiaries of Employee.

 

                                The parties understand and agree that the
preceding Sections recite the sole consideration for this Agreement and that no
representation or promise has been made by Employee or Hexcel in regard to the
subject matter of this Agreement, except as expressly set forth in this
Agreement. This Agreement shall supersede all prior or contemporaneous

 

14

--------------------------------------------------------------------------------


 

agreements and understandings between the parties whether written or oral,
express or implied, with respect to executive deferred compensation, except to
the extent that the provisions of any such agreement have been expressly
referred to in this Agreement as having continued effect.

 

                                This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by each of the parties.

 

                                Notwithstanding anything to the contrary
contained in this Agreement, if any provisions hereof, or the application
thereof to any circumstance, is held invalid for any reason whatsoever, such
invalid provision shall be severable and shall not affect any other provision
hereof or the application thereof to any other circumstances which can be given
effect without such invalid provisions or application. This Agreement is entered
into in contemplation of and shall be interpreted and enforced in accordance
with Delaware law. For convenience, references to the Employee herein are
masculine, but shall be deemed to include the feminine gender if Employee is
female. Paragraph and Section headings have been inserted for convenience only,
and in no way shall be used to interpret or otherwise affect the terms of this
Agreement.

 

                                TO EVIDENCE THEIR AGREEMENT to the foregoing,
the parties have executed this Agreement the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEXCEL CORPORATION

 

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

/s/ Joseph H. Shaulson

 

 

 

 

By

/s/ David M. Wong

Joseph H. Shaulson

 

 

 

 

 

David M. Wong

 

 

 

 

 

 

 

Vice President, Corporate Affairs

 

 

15

--------------------------------------------------------------------------------